INSURER — PAYMENT OF PREMIUM TAX The meaning of the language of Section 1 of Senate Bill 351 of the 1971 Legislature, is that one-half of the total estimated annual premium tax to be paid by insurers in the year 1971 is to be prepaid on or before June 25, 1971, and that one-half of the total estimated annual premium tax to be paid by the insurers in the year 1971 is to be paid on or before December 15, 1971.  The Attorney General has considered your request for a formal opin- ion contained in your letter dated June 22, 1971. In your letter you refer to Senate Bill 351 of the 1971 Legislature which was passed by the Senate and the House of Representatives on June 3, 1971, and signed into law by the Governor on June 4, 1971. In your letter you state: "Please give me your opinion as to the meaning of Section 1, Lines 9, 10, 11; quote `except in the year 1971 every insurer shall pay one-half (1/2) of the estimated annual premium tax in two equal payments on June 25 and December 15 respectively.' " Section 1 of Senate Bill 351 reads in total as follows: "Every insurer transacting insurance in this state whose premium tax, paid with respect to the previous calendar year's premiums, was One Thousand Dollars ($1,000.00) or more shall make an estimate each year as provided herein and remit with each estimate a prepayment of its annual premium tax for the current calendar year equal to one-fourth (1/4) of its annual premium tax paid with respect to the previous calendar year's premiums. Estimates, with remittance, shall be made on or before April 15, July 15, October 15 respectively, except in the calendar year of 1971, every insurer shall pay one-half (1/2) of the estimated annual premium tax in two equal payments on June 25 and December 15 respectively.  "All such sums prepaid by an insurer shall be allowed as credits against its annual return for premium tax payable on or before the last day of February; and if such sums prepaid exceed its annual premium tax payable on or before the last day of February, such excess shall be allowed as credits against subsequent prepayments of the tax.  The above statutory language is subject to being construed one of two ways, to-wit: "(1) That every insurer is to pay only one-half of their total annual premium taxes, on an estimated basis, due for the year 1971. One-fourth of the premium tax to be paid on or before June 25, 1971, and one-fourth of the premium tax to be paid on or before December 15, 1971.  (2) That every insurer is to pay all of their annual premium tax, on an estimated basis, for the year 1971. That one-half of the annual premium tax to be paid on or before June 25, 1971, and one-half of the annual premium tax to be paid on or before December 15, 1971." It is an elementary rule of construction that effect must be given, if possible, to every word, clause and sentence of a statute. State v. Bartley, 39 Neb. 353,58 N.W. 172; In Re Matthews, 109 F. 603; Ambler v. Whipple,139 Ill. 311, 28 N.E. 841.  In Horack, Sutherland Statutory Construction (3rd Ed.), 4705 appears the following language: "A statute should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error." It is assumed that the inclusion of the word "respectively" was meaningful, and that it is to be given significance in interpreting the provisions of the act.  The word "respectively", as the term is used in the act, is defined by Webster's Seventh New Collegiate Dictionary as meaning: "each in the order given". It would be superfluous to say that the word "respectively" was intended to refer to the phrase "in two equal payments". To use it in this manner would only create a redundancy. The author of the Bill could have just as well said "in two equal payments on June 25 and December 15" and quit at that point and the phrase would have had the same meaning without adding the word "respectively".  The inclusion of the word "respectively" has significance when it is interpreted to refer to the word "one half". Interpreted in this manner, the language of Section 1 means that one-half of the estimated annual premium tax would be due on June 25, 1971, and that one-half of the estimated annual premium tax would be due an December 15, 1971. To interpret the meaning to be attached to the inclusion of the word "respectively" in any other manner, is to completely ignore any meaningful significance to be attached to the inclusion of the word "respectively" in Section 1 of Senate Bill 351.  Based upon the foregoing reasoning and authorities, it is the opinion of the Attorney General that the meaning of the language of Section 1 of Senate Bill 351 of the 1971 Legislature, is that one-half of the total estimated annual premium tax to be paid by insurers in the year 1971 is to be prepaid on or before June 25, 1971, and that one-half of the total estimated annual premium tax to be paid by the insurers in the year 1971 is to be paid on or before December 15, 1971.  (Odie A. Nance)